Title: To Benjamin Franklin from David Hartley, 26 September 1781
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
Margate Sept 26 1781
Having an opportunity of a conveyance to you, I write one short line (as my notice is very sudden and short) just to tell you how happy I shd have been to have had an opportunity of seeing and Conversing with you. I fear that pleasure must be delayed, but it wd make me infinitely happy to look forward to that pleasure upon some future occasion.— At present the particular occasion of this letter, is to suggest to you a plan, of preventing the horrid consequences of fire in opera houses & play houses. I mean as far as relates to the lives & safety of the spectators. The general idea is this, viz to have a screen of fire plates where the green curtain hangs, to shut like a common scene, upon any alarm of fire—to put fire plates under the floor of the parterre & boxes, if hollow underneath; and likewise over the cieling and sounding board. The other three sides of that space wch contains the spectators, are of course built of brick or stone, & impenetrable to fire. This is the plan in general. I will send you drawings & a farther detail, & thro your means to Monsr Le Comte D’Angivilliers. I will only add that I have tried the security of the firescreen at least an hundred times, with the most intense fires, and have always found them proof. The Canvass, and oil, & woodden frames, & all the combustibles of a play house, can never be made fire proof, but all lives may be saved— verbum sapiente—So much for the present I am always your affecte
D H
 
Addressed: To Dr Franklin / &c. &c. &c. à / Passy autour / Paris—
Notation: D Hartley sept 26. 1781
